Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 1 of 15




                 EXHIBIT B
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 2 of 15



                    SETTLEMENT AGREEMENT AND STIPULATION


       THIS SETTLEMENT AGREEMENT and Stipulation dated as of October 10, 2018

(“Agreement”) by and between plaintiff One Investment Capital, Inc. (“PLAINTIFF”), and

defendant CLIC Technology, Inc., a Nevada corporation quoted on the OTC Markets under the

trading symbol CLCI (“COMPANY”).

                                        BACKGROUND:

       WHEREAS, there is a bona fide outstanding Claim against the Company in the form of

7,525,000 shares of common stock (the “Claim”). The Company’s stock only recently became

DTC eligible and began trading in small amounts. Therefore, the value of the Claim depends

upon the Company’s fluctuating trading prices on the OTCMarkets.com, as limited by the thin

volume of trading in the Company’s common stock, but is not less than $100,000 (the “Claim

Amount”); and

       WHEREAS, the Claim originates from a breach of covenant between the Company and

Plaintiff, namely, that the PLAINTIFF purchased registered S-1 stock, which it has been

prevented from depositing despite its purported free trading status; and

       WHEREAS, PLAINTIFF acquired the Claim on the terms and conditions set forth in the

documents attached to the S-1 legal opinion dated August 27, 2018 by Jonathan D. Leinwand,

P.A. (the “August 27, 2018 Legal Opinion”); and

       WHEREAS, PLAINTIFF and the Company desire to resolve, settle, and compromise the

Claim through the exchange of the Claim for newly issued common stock exempt from

registration and free of restricted legend pursuant to Section 3(a)(10) of the Securities Act of

1933 (the “Act”), subject to compliance with the provisions hereof.

                                                1
          Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 3 of 15



         NOW, THEREFORE, the parties hereto agree as follows:

         1.      Defined Terms.     As used in this Agreement, the following terms shall have the

following meanings specified or indicated (such meanings to be equally applicable to both the

singular and plural forms of the terms defined):

              "AGREEMENT" shall have the meaning specified in the preamble hereof.

              “CLAIM AMOUNT” shall mean the an amount equal to the value of the 7,525,000

of common stock, and not less than $100,000..

              "COMMON STOCK" shall mean the Company's common stock, $0.001 par value

per share, and any shares of any other class of common stock whether now or hereafter

authorized, having the right to participate in the distribution of dividends (as and when declared)

and assets (upon liquidation of the Company).

              “COURT” shall mean the United States District Court for the District of Maryland,

Northern Division, located in Baltimore, Maryland.

              "DTC" shall have the meaning specified in Section 3b.

              "DWAC" shall have the meaning specified in Section 3b.

              "FAST" shall have the meaning specified in Section 3b.

              "PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq

SmallCap Market, the OTC Markets, the American Stock Exchange or the New York Stock

Exchange, whichever is at the time the principal trading exchange or market for the Common

Stock.

              “SETTLEMENT SHARES” shall have the meaning specified in Section 3a.

              "TRADING DAY" shall mean any day during which the Principal Market shall be

open for business.
         Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 4 of 15



             "TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to

any substitute or replacement transfer agent for the Common Stock upon the Company's

appointment of any such substitute or replacement transfer agent).

   2.        Fairness Hearing.   Upon the execution hereof, Company and PLAINTIFF agree,

pursuant to Section 3(a)(10) of the Act, and the applicable section of the General Statutes of

Maryland, to promptly submit the terms and conditions of this Agreement to the Court for a

hearing on the fairness of such terms and conditions, and the issuance exempt from registration

of the Settlement Shares. This Agreement shall become binding upon the parties only upon entry

of an order by the Court (the “Order”).

        3.      Settlement Shares.   a. Following entry of an Order by the Court in accordance

with Paragraph 2 herein and the delivery by PLAINTIFF and Company of the Stipulation of

Dismissal (as defined below), in settlement of the Claim, the Company shall issue and deliver to

PLAINTIFF a number of shares of its Common Stock equal to the amount of Claim, free of

restrictive legend (the “Settlement Shares”), subject to ownership limitations as set forth below

        b.      No later than the fifth Trading Day following the date that the Court enters the

Order, time being of the essence, Company shall: (i) cause its legal counsel to issue an opinion to

Company’s transfer agent, in form and substance reasonably acceptable to PLAINTIFF and such

transfer agent, that the shares of Common Stock to be issued are legally issued, fully paid and

non-assessable, are exempt from registration under the Securities Act, may be issued without

restrictive legend, and may be resold by PLAINTIFF without restriction pursuant to the Court

Order; and (ii) issue the Settlement Shares by physical delivery, or as Direct Registration

Systems (DRS) shares to PLAINTIFF’s account with The Depository Trust Company (DTC) or


                                                 3
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 5 of 15



through the Fast Automated Securities Transfer (FAST) Program of DTC’s Deposit/Withdrawal

Agent Commission (DWAC) system, without any legends or restriction on transfer pursuant to

the Court Order. The date upon which the Settlement Shares has been received into

PLAINTIFF’s account and are available for sale by PLAINTIFF shall be referred to as the

“Issuance Date”.

               c.     The Company shall deliver to PLAINTIFF the Settlement Shares. The

common stock for CLIC only recently became DTC eligible and there is very limited trading

volume. Due to this, it is difficult to accurately value the fair market value of the Settlement

Shares, since there is very little “market” at this time. However, the parties reasonably estimate

that the fair market value of the Settlement Shares to be received by PLAINTIFF is equal to at

least $100,000.

               d.     Notwithstanding anything to the contrary contained herein, the Settlement

Shares beneficially owned by PLAINTIFF at any given time shall not exceed the number of such

shares that, when aggregated with all other shares of Company then beneficially owned by

PLAINTIFF, or deemed beneficially owned by PLAINTIFF, would result in PLAINTIFF

owning more than 9.99% of all of such Common Stock as would be outstanding on such date, as

determined in accordance with Section 16 of the Exchange Act and the regulations promulgated

thereunder. In compliance therewith, the Company agrees to deliver the Initial Issuance and any

additional issuances in one or more tranches.

       4.      Necessary Action. At all times after the execution of this Agreement and entry of

the Order by the Court, each party hereto agrees to take or cause to be taken all such necessary

action including, without limitation, the execution and delivery of such further instruments and
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 6 of 15



documents, as may be reasonably requested by any party for such purposes or otherwise

necessary to effect and complete the transactions contemplated hereby.

       5.      Releases.   Upon receipt of all of the Settlement Shares required to be delivered

hereby, in consideration of the terms and conditions of this Agreement, and except for the

obligations, representations and covenants arising or made hereunder or a breach hereof, the

parties hereby release, acquit and forever discharge the other and each, every and all of their

current and past officers, directors, shareholders, affiliated corporations, subsidiaries, agents,

employees, representatives, attorneys, predecessors, successors and assigns (the “Released

Parties”), of and from any and all claims, damages, cause of action, suits and costs, of whatever

nature, character or description, whether known or unknown, anticipated or unanticipated, which

the parties may now have or may hereafter have or claim to have against each other with respect

to the Claim. Nothing contained herein shall be deemed to negate or affect PLAINTIFF’s right

and title to any securities heretofore or hereafter issued to it by Company or any subsidiary of

Company.

       6.      Representations.       Company hereby represents, warrants and covenants to

PLAINTIFF as follows:

               a.      There are 350,000,000 shares of Common Stock of the Company

authorized, as of October 10, 2018;

               b.      The shares of Common Stock to be issued pursuant to the Order are duly

authorized, and when issued will be duly and validly issued, fully paid and non-assessable, free

and clear of all liens, encumbrances and preemptive and similar rights to subscribe for or

purchase securities;


                                                5
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 7 of 15



               c.      Upon Court approval of this Stipulation and entry of the Order, the shares

will be exempt from registration under the Securities Act and issuable without any restrictive

legend pursuant to Section 3(a)(10);

               d.      The Company has, or will have, reserved from its duly authorized capital

stock a number of shares of Common Stock at least equal to the number of shares that could be

issued pursuant to the terms of the Order;

               e.      If at any time it appears reasonably likely that there may be insufficient

authorized shares to fully comply with the Order, Company shall promptly increase its

authorized shares to ensure its ability to timely comply with the Order;

               f.      The execution of this Agreement and performance of the Order by

Company and PLAINTIFF will not (1) conflict with, violate or cause a breach or default under

any agreements between Company and any party (or any affiliate thereof) related to the Claim,

or (2) require any waiver, consent, or other action of the Company or any creditor, or their

respective affiliates, that has not already been obtained;

               g.      Without limitation, the Company hereby waives any provision in any

agreement related to the Claim requiring payments to be applied in a certain order, manner, or

fashion, or providing for exclusive jurisdiction in any court other than this Court;

               h.      The Company has all necessary power and authority to execute, deliver

and perform all of its obligations under this Agreement;

               i.      The execution, delivery and performance of this Agreement by Company

has been duly authorized by all requisite action on the part of Company (including a majority of

its independent directors), and this Agreement has been duly executed and delivered by

Company;
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 8 of 15



               j.     Company did not enter into the transaction giving rise to the Claim in

contemplation of any distribution of Company’s Common Stock or other securities;

               k.     There has been no modification, compromise, forbearance, or waiver

entered into or given by the Company with respect to the Claim. There is no action based on the

Claim by the Company that is currently pending in any other court or other legal venue, and no

judgment based upon the Claim has been previously entered in any legal proceeding;

               l.     [RESERVED]

               m.     To the best of the Company’s knowledge, PLAINTIFF is not, directly or

indirectly, utilizing any of the proceeds received from the sale of the Settlement Shares to

provide any consideration to or invest in any manner in the Company or any affiliate of the

Company;

               n.     Company has not received any notice (oral or written) from the SEC or

Principal Market regarding a halt, limitation or suspension of trading in the Common Stock; and

               o.     [RESERVED]

               p.     Company acknowledges that PLAINTIFF or its affiliates may from time

to time, hold outstanding securities of the Company, including securities which may be

convertible in shares of the Company’s common stock at a floating conversion rate tied to the

current market price for the stock. The Company’s executive officers and directors have studied

and fully understand the nature of the transaction contemplated by this Agreement and recognize

that they have a potential dilutive effect. The board of directors of the Company has concluded

in its good faith business judgment that such transaction is in the best interests of the Company.

The Company specifically acknowledges that its obligation to issue the Settlement Shares is


                                                7
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 9 of 15



binding upon the Company and enforceable regardless of the dilution such issuance may have on

the ownership interests of other shareholders of the Company.

       7.      PLAINTIFF hereby represents, warrants and covenants to Company as follows:

               a.      It is a corporation company duly filed and in good standing under the laws

of Delaware; and

               b.      The execution, delivery and performance of this Stipulation by

PLAINTIFF has been duly authorized by all requisite action on the part of PLAINTIFF, and this

Stipulation has been duly executed and delivered by PLAINTIFF.

       8.      Continuing Jurisdiction.      In order to enable the Court to grant specific

enforcement or other equitable relief in connection with this Agreement, (a) the parties consent

to the continuing jurisdiction of the Court for purposes of enforcing this Agreement, and (b) each

party to this Agreement expressly waives any contention that there is an adequate remedy at law

or any like doctrine that might otherwise preclude injunctive relief to enforce this Agreement.

       9.      Conditions Precedent/ Default.

               a.      If Company shall default in promptly delivering the Settlement Shares to

PLAINTIFF in the form and mode of delivery as required by Section 3 herein;

               b.      If the Order shall not have been entered by the Court on or prior to

December 31, 2018;

               c.      If the Company shall fail to comply with the Covenants set forth in

Paragraph 15 hereof;

               d.      If Bankruptcy, dissolution, receivership, reorganization, insolvency or

liquidation proceedings or other proceedings for relief under any bankruptcy law or any law for

the relief of debtors shall be instituted by or against the Company; or if the trading of the
       Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 10 of 15



Common Stock shall have been halted, limited, or suspended by the SEC or on the Principal

Market; or trading in securities generally on the Principal Market shall have been suspended or

limited; or minimum prices shall have been established for securities traded on the Principal

Market; or there shall have been any material adverse change (i) in the Company’s finances or

operations, or (ii) in the financial markets such that, in the reasonable judgment of PLAINTIFF,

makes it impracticable or inadvisable to trade the Settlement Shares; and such suspension,

limitation or other action is not cured within ten (10) trading days; then, at the sole option of

PLAINTIFF, PLAINTIFF may deem the Company to be in default of the Agreement and Order,

and PLAINTIFF may treat this Agreement as null and void.

       10.     Information.     Company and PLAINTIFF each represent that prior to the

execution of this Agreement, they have fully informed themselves of its terms, contents,

conditions and effects, and that no promise or representation of any kind has been made to them

except as expressly stated in this Agreement.

       11.     Ownership and Authority.     PLAINTIFF represents and warrants that it has not

sold, assigned, transferred, conveyed or otherwise disposed of any or all of any claim, demand,

right, or cause of action, relating to any matter which is covered by this Agreement, that each is

the sole owner of such claim, demand, right or cause of action, and each has the power and

authority and has been duly authorized to enter into and perform this Agreement and that this

Agreement is the binding obligation of each, enforceable in accordance with its terms.

       12.     No Admission.     This Agreement is contractual and it has been entered into in

order to compromise disputed claims and to avoid the uncertainty and expense of prolonged

litigation. This Agreement and each of its provisions in any orders of the Court relating to it


                                                9
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 11 of 15



shall not be offered or received in evidence in any action, proceeding or otherwise used as an

admission or concession as to the merits of the Action or the liability of any nature on the part of

any of the parties hereto except to enforce its terms.

       13.     Binding Nature. This Agreement shall be binding on all parties executing this

Agreement and their respective successors, assigns and heirs.

       14.     Authority to Bind. Each party to this Agreement represents and warrants that the

execution, delivery and performance of this Agreement and the consummation of the

transactions provided in this Agreement have been duly authorized by all necessary action of the

respective entity and that the person executing this Agreement on its behalf has the full capacity

to bind that entity. Each party further represents and warrants that it has been represented by

independent counsel of its choice in connection with the negotiation and execution of this

Agreement, and that counsel has reviewed this Agreement.

       15.     Covenants.

               a.      For so long as PLAINTIFF or any of its affiliates holds any Settlement

Shares, neither Company nor any of its affiliates shall, without the prior written consent of

PLAINTIFF (which may not be unreasonably withheld), vote any shares of Common Stock

owned or controlled by it (unless voting in favor of a proposal approved by a majority of

Company’s Board of Directors), or solicit any proxies or seek to advise or influence any person

with respect to any voting securities of Company; in favor of (1) causing a class of securities of

Defendant to be delisted from a national securities exchange or to cease to be authorized to be

quoted in an inter-dealer quotation system of a registered national securities association, (2)

causing a class of equity securities of Company to become eligible for termination of

registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended,
       Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 12 of 15



(3) taking any action which would impede the purposes and objects of this Settlement

Agreement.

              b. Upon the signing of the Order by the Court, the Company shall file such

OTCMarkets.com or SEC filings as may be required in respect of this Settlement Agreement.

      16.     Indemnification.   Company shall indemnify, defend and hold PLAINTIFF and

its affiliates harmless with respect to all obligations of Company arising from or incident or

related to this Agreement, including, without limitation, any claim or action brought

derivatively or directly by shareholders of Company.

      17.     Legal Effect. The parties to this Agreement represent that each of them has been

advised as to the terms and legal effect of this Agreement and the Order provided for herein,

and that the settlement and compromise stated herein is final and conclusive forthwith, subject

to the conditions stated herein, and each attorney represents that his or her client has freely

consented to and authorized this Agreement after have been so advised.

      18.     Waiver of Defense.     Each party hereto waives a statement of decision, and the

right to appeal from the Order after its entry. Company further waives any defense based on

the rule against splitting causes of action. The prevailing party in any motion to enforce the

Order shall be awarded its reasonably attorney fees and expenses in connection with such

motion. Except as expressly set forth herein, each party shall bear its own attorneys’ fees,

expenses and costs.

      19.     Signatures. This Agreement may be signed in counterparts and the Agreement,

together with its counterpart signature pages, shall be deemed valid and binding on each party

when duly executed by all parties. This Agreement may be amended only by an instrument in


                                              11
       Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 13 of 15



writing signed by the party to be charged with enforcement thereof. This Agreement supersedes

all prior agreements and understandings among the parties hereto with respect to the subject

matter hereof.

       20.       Choice of Law, Etc.     Notwithstanding the place where this Agreement may be

executed by either of the parties, or any other factor, all terms and provisions hereof shall be

governed by and construed in accordance with the laws of the State of Maryland, applicable to

agreements made and to be fully performed in that State and without regard to the principles of

conflicts of laws thereof. Any action brought to enforce, or otherwise arising out of this

Agreement shall be brought only in Federal District Court located in Baltimore, Maryland.

       21.       [RESERVED]

       22.       Inconsistency.    In the event of any inconsistency between the terms of this

Agreement and any other document executed in connection herewith, the terms of this

Agreement shall control to the extent necessary to resolve such inconsistency.

       23.       NOTICES. Any notice required or permitted hereunder shall be given in writing

(unless otherwise specified herein) and shall be deemed effectively given on the earliest of



                 (a) the date delivered, if delivered by personal delivery as against written receipt

                 therefor or by confirmed facsimile transmission,



                 (b) the seventh business day after deposit, postage prepaid, in the United States

                 Postal Service by registered or certified mail, or
        Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 14 of 15



                  (c) the second business day after mailing by domestic or international express

                  courier, with delivery costs and fees prepaid,



in each case, addressed to each of the other parties thereunto entitled at the following addresses
(or at such other addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):

Company:

CLIC TECHNOLOGY, INC.
20020 W. Dixie Highway
Suite 1202
Aventura, Florida 33180


Plaintiff:

ONE INVESTMENT CAPITAL, INC.
4474 Weston Road #400
Davie, FL 33331

with a copy to:

Matheau J. W. Stout, Esq.
400 East Pratt Street
8th Floor
Baltimore, Maryland 21202
Tel (410) 429-7076




                                                   13
       Case 1:18-cv-03410-JMC Document 1-2 Filed 11/05/18 Page 15 of 15




IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and

Stipulation as of the date first indicated above.



                                      ONE INVESTMENT CAPITAL, INC.



                                      By: ___________________________
                                             Eli Taieb, President



                                      CLIC TECHNOLOGY, INC.



                                      By: ___________________________
                                             Name: Roman Bond
                                             Title: Chief Executive Officer
